Citation Nr: 1145622	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-27 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a compensable disability rating for squamous cell carcinoma of the right tonsil and left lateral tongue, status post radical neck dissections, tonsillectomy, and left partial glossectomy, prior to June 10, 2009.

2.  Entitlement to an earlier effective date than June 19, 2009, for special monthly compensation based upon housebound status.

3.  Entitlement to an earlier effective date than November 21, 2003, for a total disability rating for individual unemployability (TDIU) due to service connected disabilities.

4.  Entitlement to a disability rating in excess of 40 percent for service connected atrophy of the right trapezius muscle.

5.  Entitlement to an earlier effective date than November 21, 2003, for the grant of service connection for atrophy of the right trapezius muscle.

6.  Entitlement to a disability rating in excess of 20 percent for service connected osteoradionecrosis of the right mandible.

7.  Entitlement to an earlier effective date than November 21, 2003, for the grant of service connection for osteoradionecrosis of the right mandible.

8.  Entitlement to a disability rating in excess of 10 percent for service connected weakness of the extensor muscles of the right fingers and wrist.

9.  Entitlement to an earlier effective date than November 21, 2003, for the grant of service connection for weakness of the extensor muscles of the right fingers and wrist.

10.  Entitlement to service connection for right thoracic outlet syndrome with lower trunk neuropraxia, claimed as nerve damage to the right side of the body secondary to the service-connected disability of squamous cell carcinoma of the right tonsil and left lateral tongue status post radical neck dissections, tonsillectomy, and left partial glossectomy.


REPRESENTATION

Appellant represented by:	P. Michael Shanley, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1959 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In September 2011, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to increased disability ratings for squamous cell carcinoma of the right tonsil and left lateral tongue, status post radical neck dissections, tonsillectomy, and left partial glossectomy, prior to June 10, 2009; atrophy of the right trapezius muscle; osteoradionecrosis of the right mandible; weakness of the extensor muscles of the right fingers and wrist; and entitlement to an earlier effective date than June 19, 2009 for special monthly compensation based upon housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran first submitted a written intent to file a claim for service connection for squamous cell carcinoma of the throat on November 21, 2003.  The Veteran's claim for TDIU was part and parcel of the claim for service connection for squamous cell carcinoma.

2.  Prior to November 21, 2003, there was no formal claim, informal claim, or written intent to file a claim for service connection for squamous cell carcinoma of the throat.

3.  Prior to November 21, 2003, service connection was only in effect for scar of the left eyeball with intraocular lens, rated as 0 percent disabling from November 22, 1966.  Subsequent to November 21, 2003, service connection has been in effect for the Veteran for squamous cell carcinoma of the right tonsil and left lateral tongue, rated as 0 percent disabling effective November 21, 2003 and 100 percent disabling from June 10, 2009; atrophy, right trapezius muscle, rated as 40 percent disabling effective November 21, 2003; osteoradionecrosis, right mandible, rated as 20 percent disabling effective November 21, 2003; weakness, extensor muscles, right fingers and wrist, rated as 10 percent disabling effective November 21, 2003, and scar of the left eyeball with intraocular lens, rated as 30 percent disabling from November 21, 2003.

4.  In a July 21, 2009 rating decision, the RO granted entitlement to TDIU effective November 21, 2003.

5.  As prior to November 21, 2003, service connection was only in effect for a single disability with a noncompensable disability rating, the evidence does not show that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation before November 21, 2003.

6.  The Veteran has a current diagnosis of right thoracic outlet syndrome with lower trunk neuropraxia that is a result of surgery for his service connected squamous cell carcinoma of the right tonsil and left lateral tongue.
CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 21, 2003, for the award of a TDIU have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2011).

2.  The criteria for an effective date earlier than November 21, 2003, for the award of service connection for atrophy of the right trapezius muscle have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2011).

3.  The criteria for an effective date earlier than November 21, 2003, for the award of service connection for osteoradionecrosis of the right mandible muscle have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2011).

4.  The criteria for an effective date earlier than November 21, 2003, for the award of service connection for weakness of the extensor muscles of the right fingers and wrist muscle have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2011).

5.  The criteria for service connection for right thoracic outlet syndrome with lower trunk neuropraxia have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the issue of entitlement to earlier effective dates, the Board notes that the request for an earlier effective date is a downstream issue from the grant of the benefit sought, which was initiated by a notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Moreover, the resolution of the Veteran's appeal for an earlier effective date is also dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits.  Consequently, no further development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

Regarding the issue of entitlement to service connection for right thoracic outlet syndrome with lower trunk neuropraxia, given the favorable disposition of that claim herein, the Board finds that all notification and development actions needed to fairly adjudicate that claim have been accomplished.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center and private treatment records have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran. Accordingly, the Board will address the merits of the claims.

Law and Regulations-Earlier Effective Dates

A claim for a TDIU is a claim for an increased rating.  See Hurd v. West, 13 Vet. App. 449 (2000) (holding that a claim for TDIU is a claim for increased compensation and the effective date rules for increased compensation apply to a TDIU claim); see also Norris v. West, 12 Vet. App. 413 (1999).

A Veteran may be awarded a TDIU rating if the evidence shows that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities, provided that, if there is only one such disability, this disability shall be ratable as 60 percent disabling or more, or, if there are two or more disabilities, there shall be at least one disability ratable as 40 percent disabling or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGC 75-91.  The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

In determining whether the Veteran is entitled to a TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2010) and 38 C.F.R. § 3.400 (2011).  The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a).  38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).

Factual Background and Analysis-Earlier Effective Date Claims

The Veteran was separated from service in November 1966.  The earliest document that can be construed as a claim for service connection for residuals of squamous cell carcinoma of the right tonsil and left lateral tongue, status post radical neck dissections, tonsillectomy, and left partial glossectomy is the Veteran's VA Form 21-526, Veteran's Application for Compensation and Pension which is date-stamped as having been received by the RO on November 21, 2003.  Although in March 2007 the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the RO has considered the November 21, 2003 claim to inherently include a claim for TDIU.

A January 2009 rating decision granted service connection for squamous cell carcinoma of the right tonsil, status post tonsillectomy, and assigned an initial disability rating of 0 percent, effective November 21, 2003.  

A July 2009 rating decision granted service connection for atrophy, right trapezius muscle, with an initial disability rating of 40 percent; osteoradionecrosis, right mandible, with an initial disability rating of 20 percent; and weakness, extensor muscles, right fingers and wrist with an initial disability rating of 10 percent.  Each of these disabilities was granted as a residual of the service connected disability of squamous cell carcinoma of the right tonsil and left lateral tongue.  This decision also established entitlement to a TDIU.  The RO established an effective date of November 21, 2003, for service connection for each of these disabilities as well as for the TDIU, as November 21, 2003 was the date that the Veteran's initial claim for service connection for squamous cell carcinoma of the right tonsil was received.  

The Veteran has contended that as the Social Security Administration awarded him disability benefits effective May 2, 2003, for squamous cell carcinoma of the right tonsil, VA should award his benefits from the same date.  However, this argument has no basis in VA law or regulations.  As indicated above, according to VA law and regulations, the effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b)(2)(i).  Likewise, according to VA law and regulations, the proper effective date for the Veteran's TDIU is the later of the date of receipt of his TDIU claim or the date on which entitlement to TDIU first arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Since the Veteran's claims for TDIU and service connection are construed by the Board as having been received on November 21, 2003, the earliest possible effective date to which the Veteran may be entitled is November 21, 2003.

The Veteran has not contended that he filed a claim with VA for benefits for the disabilities at issue or for a TDIU prior to November 21, 2003, and there is no other evidence of an earlier claim filed with VA for benefits for the disabilities at issue.  Clearly, the Veteran did not file a claim for benefits for these disabilities at issue within one year after separation from service.  Thus, the earliest effective date that can be granted for a TDIU and for service connection for atrophy, right trapezius muscle; osteoradionecrosis, right mandible; and osteoradionecrosis, right mandible; all as residuals of the service connected disability of squamous cell carcinoma of the right tonsil; is the date of receipt of claim for service connection for squamous cell carcinoma of the right tonsil-November 21, 2003.

The law is controlling and not the facts.  The appeal for an earlier effective date than November 21, 2003, for the grant of a TDIU and for service connection for atrophy, right trapezius muscle; osteoradionecrosis, right mandible; and weakness of the extensor muscles of the right fingers and wrist; all as residuals of the service connected disability of squamous cell carcinoma of the right tonsil must be denied as a matter of law.  Sabonis v. Brown, 6 Vet App 426 (1994).  As previously stated, the effective date assigned in this case is dictated by the date of filing of the Veteran's initial claim for service connection for his squamous cell carcinoma of the right tonsil.

Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis-Service Connection

In December 2001, the Veteran underwent a modified radical neck dissection for treatment of a squamous cell carcinoma of the right tonsil.  


In March 2004, another private examiner reviewed the Veteran's history of surgery for cancer.  The examiner noted a secondary thoracic outlet syndrome.  The examiner opined that the Veteran's thoracic outlet syndrome was secondary to his prior neck surgery for cancer.

As noted above, in a January 2009 RO decision, service connection was granted for squamous cell carcinoma of the right tonsil.  In March 2004, a private examiner related the Veteran's thoracic outlet syndrome to his prior surgery for his squamous cell carcinoma of the right tonsil.  Significantly, none of the other evidence of record contradicts the March 2004 examiner's opinion.  The March 2004 treatment record was created by a medical examiner familiar with the Veteran's medical history in the course of providing treatment; thus, it is competent medical evidence.  There is no apparent reason to impugn the credibility of the March 2004 private examiner. In light of the uncontradicted March 2004 private examination report which provided a diagnosis of thoracic outlet syndrome and attributed that diagnosed disorder to surgery for the Veteran's service connected squamous cell carcinoma of the right tonsil, the Board finds that service connection for thoracic outlet syndrome is warranted on a secondary basis to the service connected squamous cell carcinoma of the right tonsil.


ORDER

Entitlement to an earlier effective date than November 21, 2003, for a TDIU due to service connected disabilities is denied.

Entitlement to an earlier effective date than November 21, 2003, for the grant of service connection for atrophy of the right trapezius muscle is denied.

Entitlement to an earlier effective date than November 21, 2003, for the grant of service connection for osteoradionecrosis of the right mandible is denied.

Entitlement to an earlier effective date than November 21, 2003, for the grant of service connection for weakness of the extensor muscles of the right fingers and wrist is denied.

Entitlement to service connection for right thoracic outlet syndrome with lower trunk neuropraxia, claimed as nerve damage to the right side of the body secondary to the service-connected disability of squamous cell carcinoma of the right tonsil and left lateral tongue status post radical neck dissections, tonsillectomy, and left partial glossectomy, is granted.


REMAND

In a September 2001 brief, the Veteran's attorney argued that the Veteran's service connected squamous cell carcinoma of the right tonsil and left lateral tongue, status post radical neck dissection, tonsillectomy and left partial glossectomy presented an exceptional and unusual disability picture which rendered impractical the application of regular schedular standards prior to June 10, 2009.

The Board notes that the Social Security Administration has considered the Veteran as disabled since May 2, 2003.  Additionally, the Veteran's prior employer and a private life insurance company have both awarded the Veteran Long Term Disability Benefits retroactive to May 2, 2003.  Also of record is a February 2009 opinion from M.B.L., M.D., M.P.H., which indicates that the Veteran became totally disabled as a result of squamous cell carcinoma of the right tonsil and the metastasis thereof as well as neurological impairment.

The aforementioned evidence supports the argument for consideration of an extraschedular evaluation for the Veteran's service connected carcinoma.  Therefore, a remand is necessary for the RO to consider the application of 38 C.F.R. § 3.321(b), permitting extraschedular evaluation, with regard to the service connected squamous cell carcinoma.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Diagnostic Code employed for evaluating the Veteran's squamous cell carcinoma, Diagnostic Code 6819, states that if there has been no local recurrence or metastasis, the disability should be rated on residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819.  The present disability ratings on appeal for atrophy, right trapezius muscle; osteoradionecrosis, right mandible; and weakness of the extensor muscles of the right fingers and wrist; are all considered as residuals of the service connected disability of squamous cell carcinoma of the right tonsil.  As such, under Diagnostic Code 6819, they are all inextricably intertwined with the disability rating for the squamous cell carcinoma.  Thus, remand of these issues for extraschedular consideration is also in order.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, in a July 2009 decision, the Veteran was awarded special monthly compensation based upon housebound status.  This award was made effective June 10, 2009, as that was the date that the disability rating for the Veteran's service connected squamous cell carcinoma was increased to 100 percent, and he had other service connected disabilities which combined to a disability rating of 60 percent or more.  The Veteran has appealed the effective date of the award of special monthly compensation.  As the possibility exists that the disability rating for the Veteran's service connected squamous cell carcinoma may be increased on remand, the issue of an earlier effective date for the award of special monthly compensation must be remanded as an inextricably intertwined issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO should Refer the Veteran's inextricably intertwined claims for increased ratings for his service connected squamous cell carcinoma of the right tonsil and left lateral tongue prior to June 10, 2009; atrophy, right trapezius muscle; osteoradionecrosis, right mandible; and weakness of the extensor muscles of the right fingers and wrist to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extra- schedular evaluation.

2.  The AMC/RO should then readjudicate the Veteran's increased rating claims for his service connected squamous cell carcinoma of the right tonsil and left lateral tongue prior to June 10, 2009; atrophy, right trapezius muscle; osteoradionecrosis, right mandible; and weakness of the extensor muscles of the right fingers and wrist with respect to application of 38 C.F.R. § 3.321(b), permitting an extraschedular evaluation.  Thereafter, the AMC/RO should reconsider his claim for an earlier effective date for the award of special monthly compensation based on housebound status.  If a benefit sought on appeal is not granted, the AMC/RO should issue a supplemental statement of the case and provide the Veteran an opportunity to respond.  Then the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


